Title: From George Washington to Clement Biddle, 3 March 1788
From: Washington, George
To: Biddle, Clement

 

Dear Sir
Mount Vernon March 3d 1788.

If this should reach you before the sailing of the vessel which you informed me in your last was bound to Alexandria, I must request you to put on board her, on my acct two good Linnen Wheels, one dozn good strong wool-Cards with strong  teeth, and one hundred pounds of Clover seed in addition to the quantity which I have before desired you to get. I am, Dear Sir, Yr most obedt Hbe Servt

G. Washington


P.S. Pray send me as soon as you conveniently can 40 yards of Lace, of the width & colour of the enclosed—that, or any other figure will do.

